Short-Term Bond Fund of AmericaSM Summary prospectus November 1, 2011 Class Ticker A ASBAX B AMSBX C ASBCX F-1 ASBFX F-2 SBFFX 529-A CAAFX 529-BCBAMX 529-C CCAMX 529-ECEAMX 529-F-1 CFAMX R-1 RAMAX R-2 RAMBX R-3 RAMCX R-4 RAMEX R-5 RAMFX R-6 RMMGX Before you invest, you may want to review the fund’s prospectus and statement of additional information, which contain more information about the fund and its risks. You can find the fund’s prospectus, statement of additional information and other information about the fund online at americanfunds.com/prospectus. You can also get this information at no cost by calling 800/421-0180 or by sending an email request to prospectus@americanfunds.com. The current prospectus and statement of additional information, dated November 1, 2011, are incorporated by reference into this summary prospectus. Investment objective The fund’s investment objective is to provide you with current income, consistent with its maturity and quality standards described in this prospectus, and preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $500,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 26 of the prospectus and on page60 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 2.50% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) 1.00* 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) $10 $10 $10 $10 $10 N/A Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Distribution and/or service (12b-1) fees 0.25 0.90 1.00 0.25 none 0.13 0.90 1.00 Other expenses 0.09 0.10 0.15 0.15 0.11 0.22 0.23 0.22 Total annual fund operating expenses 0.63 1.29 1.44 0.69 0.40 0.64 1.42 1.51 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% 0.29% Distribution and/or service (12b-1) fees 0.50 0.00 1.00 0.75 0.50 0.25 none none Other expenses 0.22 0.22 0.15 0.43 0.23 0.17 0.12 0.07 Total annual fund operating expenses 1.01 0.51 1.44 1.47 1.02 0.71 0.41 0.36 * A contingent deferred sales charge of 1.00% applies on certain redemptions made within one year following purchases of $1million or more made without an initial sales charge. Page 1 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share classes 1 year 3 years 5 years 10 years A $313 $447 $592 $1,017 B 631 809 908 1,374 C 247 456 787 1,724 F-1 70 221 384 859 F-2 41 128 224 505 529-A 334 489 657 1,134 529-B 664 888 1,034 1,591 529-C 273 516 881 1,901 529-E 123 361 616 1,339 529-F-1 72 203 344 747 R-1 147 456 787 1,724 R-2 150 465 803 1,757 R-3 104 325 563 1,248 R-4 73 227 395 883 R-5 42 132 230 518 R-6 37 116 202 456 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $131 $409 $708 $1,374 C 147 456 787 1,724 529-B 164 488 834 1,591 529-C 173 516 881 1,901 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 44% of the average value of its portfolio. Page 2 Principal investment strategies The fund will invest at least 80% of its assets in bonds (bonds include any debt instrument and cash equivalents). The fund maintains a portfolio having a dollar-weighted average maturity no greater than three years and consisting primarily of debt securities rated AA– or Aa3 or better by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adviser or unrated but determined to be of equivalent quality by the fund’s investment adviser. The fund may invest up to 10% of its assets in debt securities in the A rating category or in unrated securities determined by the fund’s investment adviser to be of equivalent quality. The fund primarily invests in short-term debt securities, including securities issued and guaranteed by the U.S. government, securities of corporate issuers, mortgage-backed securities and debt securities and mortgage-backed securities issued by government sponsored entities and Federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. The fund may also invest in asset-backed securities (securities backed by assets such as auto loans, credit card receivables or other providers of credit). The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser seeks to accomplish this by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Page 3 Investing in mortgage-backed and asset-backed securities — Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk, as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results The following bar chart shows how the fund’s investment results have varied from year to year, and the following table shows how the fund’s average annual total returns for various periods compare with different broad measures of market results. This information provides some indication of the risks of investing in the fund. The Lipper Short Investment Grade Debt Funds Average includes the fund and other funds that disclose investment objectives and/or strategies reasonably comparable to the fund’s objective. Past investment results (before and after taxes) are not predictive of future investment results. Updated information on the fund’s investment results can be obtained by visiting americanfunds.com. Page 4 Average annual total returns For the periods ended December 31, 2010 (with maximum sales charge): Share class Inception date 1 year Lifetime A − Before taxes 10/2/2006 –0.51% 2.37% − After taxes on distributions –0.98 1.39 − After taxes on distributions and sale of fund shares –0.33 1.44 Share class (before taxes) Inception date 1 year Lifetime B 11/6/2006 –3.59% 1.77% C 11/6/2006 0.26 2.14 F-1 11/1/2006 2.02 2.85 F-2 8/19/2008 2.32 2.57 529-A 11/3/2006 –0.47 2.24 529-B 11/2/2006 –3.72 1.58 529-C 11/3/2006 0.18 2.06 529-E 12/1/2006 1.69 2.48 529-F-1 11/16/2006 2.20 3.08 R-1 12/26/2006 1.24 2.06 R-2 12/8/2006 1.22 2.05 R-3 11/22/2006 1.66 2.48 R-4 1/3/2007 1.97 2.83 R-5 1/4/2007 2.29 3.09 R-6 5/7/2009 2.34 2.64 Indexes 1 year Lifetime (from Class A inception) Barclays Capital U.S. Government/Credit 1-3 Years ex BBB Index (reflects no deductions for sales charges, account fees, expenses or taxes) 2.67% 4.41% Lipper Short Investment Grade Debt Funds Average (reflects no deductions for sales charges, account fees or taxes) 3.90 3.50 Class A annualized 30-day yield at August 31, 2011: 0.23% (For current yield information, please call American FundsLine® at 800/325-3590.) Page 5 After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above. In addition, after-tax returns are not relevant if you hold your fund shares through a tax-deferred arrangement, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan. Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser David A. Hoag President 5 years Senior Vice President – Fixed Income, Capital Research and Management Company John R. Queen Vice President Less than 1 year Vice President – Fixed Income, Capital Research and Management Company Page 6 Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50. For a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish, or add to, an account. If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-0180; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Eligible retirement plans generally may open an account and purchase Class A or R shares by contacting any investment dealer authorized to sell these classes of the fund’s shares. Investment dealers may impose transaction charges in addition to those described in this prospectus. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. MFGEIP-948-1111P Litho in USA CGD/UNL/9691 Investment Company File No. 811-21928 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND PROVIDESASPANISH TRANSLATION OF THE ABOVE SUMMARY PROSPECTUSIN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE SUMMARY PROSPECTUS ABOVEIS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/ COURTNEY R. TAYLOR COURTNEY R. TAYLOR SECRETARY
